    Case 2:09-md-02047-EEF-MBN Document 22947 Filed 08/28/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                          *
 PRODUCTS LIABILITY LITIGATION                                *
                                                              *           CIVIL ACTION
                                                              *
                                                              *           MDL NO. 2047
                                                              *
                                                              *           SECTION L (5)
 THIS DOCUMENT RELATES TO:                                    *
 Elizabeth Bennett, et al. v. Gebr. Knauf                     *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722             *


                                     ORDER & REASONS

        Pending before the Court are Defendants’ Motions for Summary Judgment on Claims

Asserted by 1329 Gum, Jackson Land Trust, R. Doc. 22646, and Jeremy Jordan, R. Doc. 22665.

Plaintiffs have not opposed the motions, and Defendants have filed a reply, R. Doc. 22810. Having

considered the applicable law and the parties’ arguments, the Court now rules as follows.

   I.      BACKGROUND

        From 2004 through 2006, the housing boom in Florida and rebuilding efforts necessitated

by Hurricanes Rita and Katrina led to a shortage of construction materials, including drywall. As

a result, drywall manufactured in China was brought into the United States and used to construct

and refurbish homes in coastal areas of the country, notably the Gulf Coast and East Coast.

Sometime after the installation of the Chinese drywall, homeowners began to complain of

emissions of foul-smelling gas, the corrosion and blackening of metal wiring, surfaces, and objects,

and the breaking down of appliances and electrical devices in their homes. See In re Chinese-

Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–30 (E.D. La. 2012), aff’d,

742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began to complain of various

physical afflictions believed to be caused by the Chinese drywall.
    Case 2:09-md-02047-EEF-MBN Document 22947 Filed 08/28/20 Page 2 of 8



       These homeowners then began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,

and manufacturers who were involved with the Chinese drywall. As a result, many homebuilders

also filed suit seeking to recoup their damages. Because of the commonality of facts in the various

cases, this litigation was designated as a multidistrict litigation. Pursuant to a Transfer Order from

the United States Judicial Panel on Multidistrict Litigation on June 15, 2009, all federal cases

involving Chinese drywall were consolidated for pretrial proceedings in MDL 09-2047 before this

Court. Since that date, numerous cases have been consolidated, involving thousands of individua l

claims; over 20,000 documents have been entered into the record, millions of documents have

been exchanged in discovery, depositions have been taken in the United States and in China, and

over thirty Pretrial Orders have been issued; the Court has appointed steering committees and

liaison counsel for plaintiffs, homebuilders, insurers, installers, and manufacturers, and it has

presided over monthly status conferences, hearings, and several bellwether trials.

       The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused upon these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group.

       A. The Knauf Defendants

       The Knauf Entities are German-based, international manufacturers of building products,

including drywall, whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”),

advertised and sold its Chinese drywall in the United States. The Knauf Entities are named

defendants in numerous cases consolidated with the MDL litigation and litigation in state courts.



                                                  2
    Case 2:09-md-02047-EEF-MBN Document 22947 Filed 08/28/20 Page 3 of 8



         The Knauf Entities first entered their appearance in the MDL litigation on July 2, 2009.

Thereafter, the Court presided over a bellwether trial in Hernandez v. Knauf Gips KG, Case No.

09-6050, involving a homeowner’s claims against KPT for defective drywall. The Court found in

favor of the plaintiff family in Hernandez, issued a detailed Findings of Fact and Conclusions of

Law, and entered a Judgment in the amount of $164,049.64, including remediation damages in the

amount of $136,940.46—which represented a remediation cost of $81.13 per square foot based on

the footprint square footage of the house.

         Subsequently, the Knauf Entities agreed to institute a pilot remediation program utilizing

the remediation protocol formulated by the Court from the evidence in Hernandez. The Knauf

pilot remediation program is now completed and has remediated more than 2,200 homes

containing KPT Chinese drywall using the same general protocol.         At the Court’s urging, the

parties began working together to monetize this program and make it available to a broader class

of plaintiffs.

         On December 20, 2011, the Knauf Entities and the PSC entered into a global, class

Settlement Agreement (“Knauf Settlement Agreement”), which was designed to resolve all Knauf-

related, Chinese drywall claims. In addition to the Knauf Settlement Agreement and after a jury

trial in a bellwether case, numerous defendants in the chain-of-commerce with the Knauf Entities

have entered into class settlement agreements, the effect of which settles almost all of the Knauf

Entities’ chain-of-commerce litigation. The total amount of the Knauf Settlement is approximately

$1.1 billion. Thereafter, additional claims were filed against Knauf and others.




                                                 3
    Case 2:09-md-02047-EEF-MBN Document 22947 Filed 08/28/20 Page 4 of 8



         B. The Bennett Matter

         The instant matter is a purported class action filed on November 13, 2014 by Elizabeth

Bennett in the Northern District of Alabama. 1 Ms. Bennet raised claims on her own behalf and on

the behalf of a nationwide class of similarly situated homeowners who allegedly suffered damages

due to the presence of defective Chinese drywall in their homes. The Plaintiffs raised claims

against the Knauf Entities for negligence, negligence per se, strict liability, breach of express

and/or implied warranty, redhibition, violations of the Louisiana Products Liability Act, private

nuisance, negligent discharge of a corrosive substance, unjust enrichment, violations of consumer

protection laws, and equitable and injunctive relief and medical monitoring with respect to the

manufacture of allegedly defective Chinese drywall. In January 2015, the Judicial Panel on

Multidistrict Litigation transferred the case to the Eastern District of Louisiana and consolidated

it with the In re Chinese Manufactured Drywall Liability Litigation, MDL 09-2047, currently

pending before this Court.

         On October 31, 2019, the Court granted leave for Plaintiffs to add several new Plaintiffs to

the action. R. Doc. 22357. On that date, the Court also extended many of the Case Management

Order’s deadlines. R. Doc. 22357. With discovery well underway, the Knauf Defendants have

begun to file dispositive motions targeting the claims of several individual plaintiffs.




         1
            On January 22, 2020, the Court granted Defendant’s Motion to Deny Class Certification, finding that the
predominance requirement of Rule 23(b)(3) was not satisfied. R. Docs. 22524, 22528. Specifically, the Court noted
that the variety in the individual claims, which included personal injury and property damage claims, theories of
liability, applicable state laws and defenses, and different damage calculations precluded the finding of predominance
necessary to warrant class certification.
                                                          4
    Case 2:09-md-02047-EEF-MBN Document 22947 Filed 08/28/20 Page 5 of 8



   II.       PENDING MOTION

   A. Defendant’s Motion for Summary Judgment on Claims Asserted by 1329 Gum,
      Jackson Land Trust [R. Doc. 22646]

   Defendants seek summary judgment of the claims asserted by 1329 Gum, Jackson Land Trust

(“1329 Gum”). R. Doc. 22646. 1329 Gum, Jackson Land Trust’s claims arise from the alleged

presence of Chinese drywall in a property located at 1329 Gum Street, Ocean Spring, Mississippi.

Daniel Adrian Triplett is a Trustee and Beneficiary of 1329 Gum. R. Doc. 22646-1 at 3. 1329 Gum

lost ownership of the property through foreclosure in 2019. R. Doc. 22646-1 at 4. Defendants argue

that because foreclosure divests the prior owner of any ownership interest in the property, summary

judgment is warranted. R. Doc. 22646-1 at 6.

   B. Defendant’s Motion for Summary Judgment on Claims Asserted by Jeremy Jordan
      [R. Doc. 22665]

          Defendants seek summary judgment of the claims asserted by Jeremy Jordan. R. Doc.

22665. Jeremy Jordan’s claims arise from the alleged presence of Chinese drywall in a property

located at 11592 Azalea Trace, Gulfport, Mississippi. R. Doc. 22665-1 at 3. Defendants argue

Jordan’s claims are barred because his interest in the property was extinguished when the property

was sold in foreclosure. R. Doc. 22665-1 at 5.

   III.      LAW & ANALYSIS

   A. Legal Standard – Motion for Summary Judgment

          Summary judgment is appropriate when “the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986) (citing Fed. R. Civ. P. 56(c)); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994). When assessing whether a dispute as to any material fact exists, the Court considers “all of
                                                 5
    Case 2:09-md-02047-EEF-MBN Document 22947 Filed 08/28/20 Page 6 of 8



the evidence in the record but refrains from making credibility determinations or weighing the

evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008).

       Under Federal Rule of Civil Procedure 56(c), the moving party bears the initial burden of

“informing the district court of the basis for its motion, and identifying those portions of [the

record] which it believes demonstrate the absence of a genuine issue of material fact.” Celotex,

477 U.S. at 322. When the moving party has met its Rule 56(c) burden, “[t]he non-movant cannot

avoid summary judgment . . . by merely making ‘conclusory allegations’ or ‘unsubstantiated

assertions.’” Calbillo v. Cavender Oldsmobile, Inc., 288 F.3d 721, 725 (5th Cir. 2002) (quoting

Little, 37 F.3d at 1075). “The mere existence of a scintilla of evidence in support of the plaintiff's

position will be insufficient; there must be evidence on which the jury could reasonably find for

the plaintiff.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253 (1986). All reasonable inferences

are drawn in favor of the nonmoving party, but a party cannot defeat summary judgment with

conclusory allegations or unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately

must be satisfied that “a reasonable jury could not return a verdict for the nonmoving party.” Delta,

530 F.3d at 399.

    B. Discussion

       Defendants’ motions were set for submission on May 13, 2020; accordingly, under Local

Rule 7.5, Plaintiffs’ oppositions were due by May 5, 2020. No oppositions were filed by that date.

However, the Court may not grant Defendants’ motions for summary judgment “merely because

[they are] unopposed.” Bustos v. Martini Club Inc., 599 F.3d 458, 468 (5th Cir. 2010). Indeed,

“[t]he movant has the burden of establishing the absence of a genuine issue of material fact and,

unless he has done so, the court may not grant the motion, regardless of whether any response was
                                                  6
    Case 2:09-md-02047-EEF-MBN Document 22947 Filed 08/28/20 Page 7 of 8



filed.” Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 362 (5th Cir. 1995). However, the Court does

not, “in the absence of any proof, assume that the nonmoving party could or would prove the

necessary facts,” Little v. Liquid Air Corp., 37 F.3d at 1075, nor need it “sift through the record in

search of evidence to support a party's opposition,” Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir.

1994).

         Under Mississippi law, a debtor has legal interest in his property until default, at which

time the mortgagee acquires title to the property and the right of possession, subject to the debtor’s

right to redeem the property prior to a foreclosure sale. A valid foreclosure sale, however, divests

the debtor of legal and equitable interest in the foreclosed property. Moore v. Marathon Asset

Mgmt., LLC, 973 So. 2d 1017, 1021 (Miss. Ct. App. 2008) (holding that a debtor was divested of

all interest in a foreclosed property when the redemption period expired); see also Pepper v.

Homesales, Inc., No. CIV 1:08CV344-HSOJMR, 2009 WL 544141, at *5 (S.D. Miss. Mar. 3,

2009) (holding that a valid foreclosure sale “extinguished any rights Plaintiff had in the Property”);

Peoples Bank & Tr. Co. & Bank of Mississippi v. L & T Developers, Inc., 434 So. 2d 699, 708

(Miss.), judgment corrected sub nom. Peoples Bank & Tr. Co. v. L. & T. Developers, Inc., 437 So.

2d 7 (Miss. 1983) (noting that a perfect foreclosure “cuts off the equity of redemption and any

other rights in and to the property”).

         Here, it is undisputed that Jeremy Jordan and 1329 Gum’s properties were sold in

foreclosure in 2018 and 2019, respectively. R. Docs. 22665-2 at 10, 22646-5 at 11–12. Under

Mississippi law, these Plaintiffs lost any interest in these Affected Properties at the time of

foreclosure, and accordingly do not have standing to pursue the instant claims.




                                                  7
   Case 2:09-md-02047-EEF-MBN Document 22947 Filed 08/28/20 Page 8 of 8



   IV.      CONCLUSION

         Based on the foregoing,

         IT IS ORDERED that Defendants’ Motion for Summary Judgment on Claims Asserted

by 1329 Gum, Jackson Land Trust, R. Doc. 22646, is GRANTED.

         IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Jeremy Jordan, R. Doc. 22665, is GRANTED.



         New Orleans, Louisiana this 28th day of August 2020.




                                                                ___________________________
                                                                         Eldon E. Fallon
                                                                   United States District Judge




                                                8
